Citation Nr: 1637037	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  12-02 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service connected disabilities prior to May 18, 2011.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Patricia Veresink, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to March 1969 and November 1972 to December 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from   a July 2009 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record shows that the Veteran retired from work in October 2009.  At that    time he had a combined rating of 60 percent for PTSD (50 percent), coronary   artery disease (10 percent), and diabetes (20 percent).  Although the Veteran did   not meet the schedular criteria for TDIU at that time, Social Security Administration (SSA) determinations show that the Veteran was considered disabled by their standards in October 2009 due to his primary diagnosis of anxiety related disorders and a secondary diagnosis of osteoarthritis.  The Veteran has asserted that he is unemployable due to service connected disabilities, to include that his medication use prevented his obtaining or maintaining substantially gainful employment.  

It is the established policy of VA that all Veterans who are unable to secure 
and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Rating boards are to refer to the    Director of Compensation Service for consideration all cases of Veterans who      are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements.  38 C.F.R. § 4.16(b) (2015). 

The facts presently before the Board indicate that referral for extraschedular consideration of entitlement to TDIU prior to May 18, 2011 is warranted.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should refer the case to the Director of Compensation Service, or appropriate designee, for extraschedular consideration under 38 C.F.R § 4.16(b)   for TDIU prior to May 18, 2011.  

2.  After completion of the above and any other development deemed necessary, review the expanded record and readjudicate the claim for TDIU on an extraschedular basis for the period prior to May 18,   2011.  If the claim remains denied, the Veteran and        his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

